DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1-17 are pending in the current application.
Claims 16 and 17 are withdrawn from consideration in the current application.

Election/Restrictions
Applicant’s election without traverse of Group I (claims 1-15) in the reply filed on December 3, 2020 is acknowledged.
Claims 16 and 17 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention.
The requirement is still deemed proper and is therefore made FINAL.

Information Disclosure Statement
The listing of references in the specification is not a proper information disclosure statement.  37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609.04(a) states, "the list may not be incorporated into the specification but must be submitted in a separate paper."  Therefore, unless the references have been cited by the examiner on form PTO-892, they have not been considered.  The references in the specification that are not listed on a proper information disclosure statement include: J. Org. Chem., 2011, 76, 391 (Spec as originally filed, [0020]); Agnew. Chem. Int. Ed., 2004, 43, 2066 (Spec as originally filed, [0020]); JP 2012-246456 A ([0021]); K. Ichimura et al., Mol. Cryst. Liq. Cryst., 298, page 221 (1997) and other listed Non-Patent Literature (Spec as originally filed, [0033]); JP 2012-021068 A ([0063]); listed Patent documents (Spec as originally filed, [0101]); listed Patent documents (Spec as originally filed, [0159]); JP 2015-026050 A ([0180]).

Claim Objections
Claims 3 and 4 are objected to because of the following informalities:  claims 3 and 4 recite formulae after the ending periods (“.”).  Each claim begins with a capital letter and ends with a period.  Periods may not be used elsewhere in the claims except for abbreviations. See Fressola v. Manbeck, 36 USPQ2d 1211 (D.D.C. 1995).  The formulae should be recited before the ending periods (“.”).  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 3-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 3, 5, 7, and 8, the phrase a "compound represented by Formula (III)" renders the claim indefinite.  It is unclear if the claimed optical film requires the inclusion of the compound represented by Formula (III) or if the compound represented by Formula (III) is only provided to establish a basis for the claimed pKa difference.  The claims are unclear and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  For the purposes of examination the claims are interpreted in that the compound represented by Formula (III) is only provided to establish a basis for the claimed pKa difference.
Regarding claims 4, 6, 9, and 10, the phrase a "compound represented by Formula (II)" renders the claim indefinite.  It is unclear if the claimed optical film requires the inclusion of the compound represented by Formula (II) or if the compound represented by Formula (II) is only provided to establish a basis for the claimed pKa difference.  The claims are unclear and one of ordinary skill in the art would not 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-15 are rejected under 35 U.S.C. 103 as being unpatentable over Goto et al. (JP 2014016448 A, herein English machine translation utilized for all citations) in view of Sakamoto et al. (US 2015/0175564 A1).
Regarding Claim 1, Goto teaches an optical element (i.e. optical film) 10 comprising an alignment film 14 including a photo-acid generator and an optically anisotropic layer (i.e. retardation layer) 12 formed with polymerizable liquid crystal compounds that exhibits retardation properties (Goto, [0001], [0006]-[0015], [0017]-[0018], [0117]-[0118], Fig 1).  Goto further teaches the anisotropic layer comprises acidic compounds and counter anions from the decomposition of radical photo-initiators and the photo-acid generator, where the photo-acid generators include identical anions to those disclosed by the specification as originally filed such as PF6- that has a pKa of -12.0 (Goto, [0022], [0026], [0031], [0056]-[0068], Spec as originally filed, [0018]-[0027]).  "Products of identical chemical composition can not have mutually exclusive properties." In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. Id.  See MPEP 2112.01, I & II.  Therefore, Goto’s PF6- is considered to necessarily exhibit a pKa of -12.0.  A pKa of -12.0 lies within the claimed range of pKa of -10.0 or less, and therefore, satisfies the claimed range (see MPEP 2131.03, I).

    PNG
    media_image1.png
    124
    190
    media_image1.png
    Greyscale

Goto – Figure 1
Goto teaches the polymerizable liquid crystal compounds that contain polymerizable groups (Goto, [0071]-[0072]), but remains silent regarding a compound represented by Formula (I) of claim 1.
Sakamoto, however, teaches a polymerizable liquid crystal compound for an optical film that comprises a structure that renders obvious Formula (I) of claim 1; where Y1 to Y8, G1, and G2 (equivalent 1 to D4, SP1 and SP2) can be a single bond, a linear aliphatic group of 1-20 carbons, or a -O-CO- group; A2 and A3 (equivalent to claimed G1 and G2) can be a substituted or unsubstituted divalent alicyclic hydrocarbon group of 3-12 carbons; A4 and A5 (equivalent to claimed A1 and A2) can be a substituted or unsubstituted aromatic ring group of 6-30 carbons; Z1 and Z2 (equivalent to claimed L1 and L2) can be an alkenyl polymerizable group; A1 with the attached N-containing functional group (equivalent to claimed Ar-4) has A1 represented by a trivalent phenyl group, Q1 as a hydrogen or an alkyl group of 1-6 carbons, Ax as an organic group having 2-30 carbons that includes at least one aromatic ring, Ay as a hydrogen atom or an alkyl group of 1-20 carbons, where Ax and Ay can optionally bond together to form a ring (Sakamoto, [0009]-[0092], [0194]-[0203], formula (I)).

    PNG
    media_image2.png
    110
    455
    media_image2.png
    Greyscale

Sakamoto – formula (I)
Since Goto and Sakamoto both disclose optical films comprising polymerizable liquid crystal compounds, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have utilized Sakamoto’s polymerizable liquid crystal compound of formula (I) as at least one of Goto’s  polymerizable liquid crystal compounds to yield an optically anisotropic layer that exhibits a practical melting point, exhibits excellent solubility, can be produced at low cost, exhibits low reflected luminance, and achieves uniform conversion of polarized light over wide wavelength band as taught by Sakamoto (Sakamoto, [0009]-[0010], [0012]-[0017]).
Regarding Claim 2, modified Goto teaches Y1 or Y2 can be an -O-CO- group (Sakamoto, [0024], [0116]).
Regarding Claims 3-10, modified Goto further teaches Y1 or Y2 can be an -O-CO- group (Sakamoto, [0024], [0116]).  Modified Goto further teaches that the precursor compounds for forming the polymerizable liquid crystal compound of formula (I) possess partial structures of the polymerizable liquid crystal compound of formula (I) that are equivalent to Formula (II) of claim 4 and Formula (III) of claim 3 (Sakamoto, [0114]-[0144], [0260]-[0267]).  Modified Goto discloses a process for synthesizing prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977).  Therefore, modified Goto’s precursor compounds for forming the polymerizable liquid crystal compound of formula (I) are considered to necessarily exhibit pKa values that render obvious the claimed pKa values and pKa differences recited by claims 3-10 (see MPEP 2112.01, I & II, MPEP 2144.05, MPEP 2143).    

    PNG
    media_image3.png
    223
    337
    media_image3.png
    Greyscale

Sakamoto – Compounds (6), (7), and (4’)


    PNG
    media_image4.png
    234
    698
    media_image4.png
    Greyscale

Sakamoto – Compound 4

    PNG
    media_image5.png
    288
    393
    media_image5.png
    Greyscale

Specification as originally filed Compound with pKa = 9.56
Regarding Claims 11 and 12, modified Goto further teaches the photo-acid generator is included in the alignment film composition in an amount of 1% by mass or more and 10% by mass or less (Goto, [0022], [0056]-[0068]).  Modified Goto teaches that the acidic compounds of the decomposition of the photo-acid generator are present in the optically anisotropic layer (Goto, [0022], [0030]-[0033], [0056]-[0068]).  Although modified Goto does not disclose the content of the photo-acid generator in a percentage by mole relative to the polymerizable liquid crystal compound content, one of ordinary skill in the art is capable of calculating the content in terms of mol%, capable of controlling the decomposition of the photo-acid generator by adjusting irradiation wavelength, and therefore capable of optimizing the content of the decomposed acidic compounds within the alignment film and optically anisotropic layer to achieve desired orientation control-ability and vertical alignment effect as taught by Goto (Goto, [0022], [0030]-[0033], [0056]-[0058]).  Therefore, the photo-acid generator content teachings of modified Goto are considered to establish a prima facie case of obviousness over the claim 11 and 12 ranges (see MPEP 2144.05, II and MPEP 2143).
Regarding Claim 13, modified Goto further teaches a polarizing plate comprising the optical film discussed above for claim 1 and a polarizer (Goto, [0001], [0007], [0082]-[0086]).
Regarding Claims 14 and 15, modified Goto further teaches an image display device comprising the polarizing plate as discussed above and therefore, also comprising the optical film discussed above for claim 1 (Goto, [0001], [0007], [0082]-[0092]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELI D STRAH whose telephone number is (571)270-7088.  The examiner can normally be reached on M-F 9 am - 7 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aaron Austin can be reached on 571-272-8935.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Eli D. Strah/Primary Examiner, Art Unit 1782